         CASE 0:21-cv-00413-PAM-HB Doc. 44 Filed 03/08/21 Page 1 of 30




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Lamplighter Village Apartments LLLP, 1023              Case No. 21-CV-00413 (PAM-HB)
Grand Avenue LLC, 1708 and 1712 Grand
Avenue LLC, 1947 Grand Avenue LLC, 231
Dayton Avenue LLC, 707 and 711 Grand                    DEFENDANT
Avenue LLC, Alton-SHN, LLC, Alton-                  CITY OF SAINT PAUL’S
NFLP, LLC, and Alton-HRG, LLC,                     ANSWER TO PLAINTIFFS’
Highland Ridge, LLLP, Lucas Goring,                     COMPLAINT
Madison     LLC,     Minnehaha    Avenue
Apartments, LLC, Oaks Union Depot LLC,
Oxford Apartments LLC, Plaza, LLLP,
Rockwood Place, LP, Wellington-NFLP,
LLC, Wellington-PFP, LLC, Wellington-
SHN, LLC, Woodstone Limited Partnership,
and Yea Thao,

               Plaintiffs,

vs.

City of St. Paul,

               Defendant.

       Defendant City of Saint Paul, (the “City,” “Saint Paul,” or “Defendant) denies each

and every allegation, matter and thing contained in Plaintiffs’ Complaint (the

“Complaint”), except that which is hereinafter admitted, qualified or otherwise explained

herein. The City, for its Answer to the Complaint, states, admits and alleges as follows:

       1.     As to Paragraph 1, the City admits that Plaintiffs’ action purports to address

the alleged unconstitutionality of the City’s ordinance (hereinafter, the “Ordinance”)

governing certain owners, managers and operators of apartment and other private
        CASE 0:21-cv-00413-PAM-HB Doc. 44 Filed 03/08/21 Page 2 of 30




multifamily housing within the City. The City denies that the Ordinance is in any manner

unconstitutional. The City denies all other allegations made in the Paragraph.

       2.     As to Paragraph 2 of the Complaint, the cited portion of the Ordinance speaks

for itself, and the City denies the accuracy of the characterization of the cited portion of

the Ordinance provided in the Paragraph.

       3.     As to Paragraph 3 of the Complaint, the cited portion of the Ordinance speaks

for itself, and the City denies the accuracy of the characterization of the cited portion of

the Ordinance provided in the Paragraph.

       4.     As to Paragraph 4 of the Complaint, the cited portion of the Ordinance speaks

for itself, and the City denies the accuracy of the characterization of the cited portion of

the Ordinance provided in the Paragraph.

       5.     The City denies all allegations made in Paragraph 5 of the Complaint.

       6.     The City denies all allegations made in Paragraph 6 of the Complaint.

       7.     The City denies all allegations made in Paragraph 7 of the Complaint.

       8.     The City denies all allegations made in Paragraph 8 of the Complaint.

       9.     The City lacks a sufficient factual basis on which to admit or deny the

allegations made in Paragraph 9 and they are therefore denied.

       10.    The City lacks a sufficient factual basis on which to admit or deny the

allegations made in Paragraph 10 of the Complaint and they are therefore denied.

       11.    The City lacks a sufficient factual basis on which to admit or deny the

allegations made in Paragraph 11 of the Complaint and they are therefore denied.



                                             2
        CASE 0:21-cv-00413-PAM-HB Doc. 44 Filed 03/08/21 Page 3 of 30




      12.    The City lacks a sufficient factual basis on which to admit or deny the

allegations made in Paragraph 12 of the Complaint and they are therefore denied.

      13.    The City lacks a sufficient factual basis on which to admit or deny the

allegations made in Paragraph 13 of the Complaint and they are therefore denied.

      14.    The City lacks a sufficient factual basis on which to admit or deny the

allegations made in Paragraph 14 of the Complaint and they are therefore denied.

      15.    The City lacks a sufficient factual basis on which to admit or deny the

allegations made in Paragraph 15 of the Complaint and they are therefore denied.

      16.    The City lacks a sufficient factual basis on which to admit or deny the

allegations made in Paragraph 16 of the Complaint and they are therefore denied.

      17.    The City lacks a sufficient factual basis on which to admit or deny the

allegations made in Paragraph 17 of the Complaint and they are therefore denied.

      18.    The City lacks a sufficient factual basis on which to admit or deny the

allegations made in Paragraph 18 of the Complaint and they are therefore denied.

      19.    The City lacks a sufficient factual basis on which to admit or deny the

allegations made in Paragraph 19 of the Complaint and they are therefore denied.

      20.    The City lacks a sufficient factual basis on which to admit or deny the

allegations made in Paragraph 20 of the Complaint and they are therefore denied.

      21.    The City lacks a sufficient factual basis on which to admit or deny the

allegations made in Paragraph 21 of the Complaint and they are therefore denied.

      22.    The City lacks a sufficient factual basis on which to admit or deny the

allegations made in Paragraph 22 of the Complaint and they are therefore denied.

                                           3
        CASE 0:21-cv-00413-PAM-HB Doc. 44 Filed 03/08/21 Page 4 of 30




       23.     The City lacks a sufficient factual basis on which to admit or deny the

allegations made in Paragraph 23 of the Complaint and they are therefore denied.

       24.     The City lacks a sufficient factual basis on which to admit or deny the

allegations made in Paragraph 24 of the Complaint and they are therefore denied.

       25.     The City lacks a sufficient factual basis on which to admit or deny the

allegations made in Paragraph 25 of the Complaint and they are therefore denied.

       26.     The City lacks a sufficient factual basis on which to admit or deny the

allegations made in Paragraph 26 of the Complaint and they are therefore denied.

       27.     The City lacks a sufficient factual basis on which to admit or deny the

allegations made in Paragraph 27 of the Complaint and they are therefore denied.

       28.     The City admits the allegations made in Paragraph 28 of the Complaint.

       29.     The City admits the allegations made in Paragraph 29 of the Complaint, but

affirmatively denies that it in any manner violated the United States Constitution.

       30.     The City admits the allegations made in Paragraph 30 of the Complaint, but

affirmatively denies that it in any manner violated the Minnesota Constitution.

       31.     The City admits the allegations made in Paragraph 31 of the Complaint, but

affirmatively denies that it in any manner violated the United States Constitution or other

federal law.

       32.     The City admits the allegations made in Paragraph 32 of the Complaint.

       33.     The City lacks a sufficient factual basis on which to admit or deny the

allegations made in Paragraph 33 of the Complaint and they are therefore denied.



                                             4
        CASE 0:21-cv-00413-PAM-HB Doc. 44 Filed 03/08/21 Page 5 of 30




       34.    As to Paragraph 34 of the Complaint, the City admits that leasing property

provides the tenant the right to generally possess the property during the period of tenancy,

subject to certain limitations. The City denies all other allegations made in the Paragraph.

       35.    The allegations made in Paragraph 35 of the Complaint present hypothetical

fact situations and legal argument that are not susceptible to admission or denial and they

are therefore denied. To the extent the allegations imply Defendant’s liability, the

allegations are denied.

       36.    The allegations made in Paragraph 36 of the Complaint present hypothetical

fact situations and legal argument that are not susceptible to admission or denial and they

are therefore denied. To the extent the allegations imply Defendant’s liability, the

allegations are denied.

       37.    The allegations made in Paragraph 37 of the Complaint present hypothetical

fact situations and legal argument that are not susceptible to admission or denial and they

are therefore denied. To the extent the allegations imply Defendant’s liability, the

allegations are denied.

       38.    The allegations made in Paragraph 3 of the Complaint present hypothetical

fact situations and legal argument that are not susceptible to admission or denial and they

are therefore denied. To the extent the allegations imply Defendant’s liability, the

allegations are denied.

       39.    The allegations made in Paragraph 39 of the Complaint present hypothetical

fact situations and legal argument that are not susceptible to admission or denial and they



                                             5
        CASE 0:21-cv-00413-PAM-HB Doc. 44 Filed 03/08/21 Page 6 of 30




are therefore denied. To the extent the allegations imply Defendant’s liability, the

allegations are denied.

       40.    The allegations made in Paragraph 40 of the Complaint present hypothetical

fact situations and legal argument that are not susceptible to admission or denial and they

are therefore denied. To the extent the allegations imply Defendant’s liability, the

allegations are denied.

       41.    The allegations made in Paragraph 41 of the Complaint present hypothetical

fact situations and legal argument that are not susceptible to admission or denial and they

are therefore denied. To the extent the allegations imply Defendant’s liability, the

allegations are denied.

       42.    The allegations made in Paragraph 42 of the Complaint present hypothetical

fact situations and legal argument that are not susceptible to admission or denial and they

are therefore denied. To the extent the allegations imply Defendant’s liability, the

allegations are denied.

       43.    The City lacks a sufficient factual basis on which to admit or deny the

allegations made in Paragraph 43 of the Complaint and they are therefore denied.

       44.    The City lacks a sufficient factual basis on which to admit or deny the

allegations made in Paragraph 44 of the Complaint and they are therefore denied.

       45.    The City lacks a sufficient factual basis on which to admit or deny the

allegations made in Paragraph 45 of the Complaint and they are therefore denied.

       46.    The City lacks a sufficient factual basis on which to admit or deny the

allegations made in Paragraph 46 of the Complaint and they are therefore denied.

                                            6
        CASE 0:21-cv-00413-PAM-HB Doc. 44 Filed 03/08/21 Page 7 of 30




       47.    The City lacks a sufficient factual basis on which to admit or deny the

allegations made in Paragraph 47 of the Complaint and they are therefore denied.

       48.    The City lacks a sufficient factual basis on which to admit or deny the

allegations made in Paragraph 48 of the Complaint and they are therefore denied.

       49.    The City lacks a sufficient factual basis on which to admit or deny the

allegations made in Paragraph 49 of the Complaint and they are therefore denied.

       50.    The City lacks a sufficient factual basis on which to admit or deny the

allegations made in Paragraph 50 of the Complaint and they are therefore denied.

       51.    The City lacks a sufficient factual basis on which to admit or deny the

allegations made in Paragraph 51 of the Complaint and they are therefore denied.

       52.    Paragraph 52 of the Complaint consists entirely of a legal conclusion to

which no response is required and it is therefore denied. The City further denies that

property owners have “absolute control” over the sale of their properties.

       53.    The City lacks a sufficient factual basis on which to admit or deny the

allegations made in Paragraph 53 of the Complaint and they are therefore denied.

       54.    As to Paragraph 54 of the Complaint, the Ordinance speaks for itself, and the

City denies the accuracy of the characterization of the Ordinance provided in the

Paragraph.

       55.    As to Paragraph 55 of the Complaint, the Ordinance speaks for itself, and the

City denies the accuracy of the characterization of the Ordinance provided in the

Paragraph.



                                             7
        CASE 0:21-cv-00413-PAM-HB Doc. 44 Filed 03/08/21 Page 8 of 30




      56.    As to Paragraph 56 of the Complaint, the Ordinance speaks for itself, and the

City denies the accuracy of the characterization of the Ordinance provided in the

Paragraph.

      57.    As to Paragraph 57 of the Complaint, the Ordinance speaks for itself, and the

City denies the accuracy of the characterization of the Ordinance provided in the

Paragraph.

      58.     As to Paragraph 58 of the Complaint, the Ordinance speaks for itself, and the

City denies the accuracy of the characterization of the Ordinance provided in the

Paragraph.

       59.    As to Paragraph 59 of the Complaint, the Ordinance speaks for itself, and the

City denies the accuracy of the characterization of the Ordinance provided in the Paragraph

and its subparagraphs.

       60.    As to Paragraph 60 of the Complaint, the Ordinance speaks for itself, and the

City denies the accuracy of the characterization of the Ordinance provided in the Paragraph

and its subparagraphs.

       61.    As to Paragraph 61 of the Complaint, the Ordinance speaks for itself, and the

City denies the accuracy of the characterization of the Ordinance provided in the Paragraph

and its subparagraphs.

       62.    As to Paragraph 62 of the Complaint, the Ordinance speaks for itself, and the

City denies the accuracy of the characterization of the Ordinance provided in the

Paragraph.



                                            8
        CASE 0:21-cv-00413-PAM-HB Doc. 44 Filed 03/08/21 Page 9 of 30




      63.    As to Paragraph 63 of the Complaint, the Ordinance speaks for itself, and the

City denies the accuracy of the characterization of the Ordinance provided in the

Paragraph.

      64.    As to Paragraph 64 of the Complaint, the Ordinance speaks for itself, and the

City denies the accuracy of the characterization of the Ordinance provided in the

Paragraph.

      65.    As to Paragraph 65 of the Complaint, the Ordinance speaks for itself, and the

City denies the accuracy of the characterization of the Ordinance provided in the

Paragraph.

      66.    As to Paragraph 66 of the Complaint, the Ordinance speaks for itself, and the

City denies the accuracy of the characterization of the Ordinance provided in the

Paragraph.

      67.    As to Paragraph 67 of the Complaint, the Ordinance speaks for itself, and the

City denies the accuracy of the characterization of the Ordinance provided in the

Paragraph.

      68.    As to Paragraph 68 of the Complaint, the Ordinance speaks for itself, and the

City denies the accuracy of the characterization of the Ordinance provided in the

Paragraph.

      69.    As to Paragraph 69 of the Complaint, the Ordinance speaks for itself, and the

City denies the accuracy of the characterization of the Ordinance provided in the

Paragraph.



                                           9
        CASE 0:21-cv-00413-PAM-HB Doc. 44 Filed 03/08/21 Page 10 of 30




      70.    As to Paragraph 70 of the Complaint, the Ordinance speaks for itself, and the

City denies the accuracy of the characterization of the Ordinance provided in the

Paragraph.

      71.    As to Paragraph 71 of the Complaint, the Ordinance speaks for itself, and the

City denies the accuracy of the characterization of the Ordinance provided in the

Paragraph.

      72.    As to Paragraph 72 of the Complaint, the Ordinance speaks for itself, and the

City denies the accuracy of the characterization of the Ordinance provided in the

Paragraph.

      73.     As to Paragraph 73 of the Complaint, the Ordinance speaks for itself, and the

City denies the accuracy of the characterization of the Ordinance provided in the

Paragraph.

       74.    As to Paragraph 74 of the Complaint, the Ordinance speaks for itself, and the

City denies the accuracy of the characterization of the Ordinance provided in the

Paragraph.

       75.    The City admits the allegations made in Paragraph 75 of the Complaint.

       76.    The City admits the allegations made in Paragraph 76 of the Complaint.

       77.    As to Paragraph 77, the City admits that one or more Owners corresponded

with and/or met with members of the City Council to discuss the Ordinance and its effect

on Owners. The City lacks a sufficient factual basis on which to admit or deny whether

each and every Plaintiff was involved in these efforts, or whether the amount of time spent

by Owners was “considerable,” and those allegations are therefore denied.

                                            10
        CASE 0:21-cv-00413-PAM-HB Doc. 44 Filed 03/08/21 Page 11 of 30




       78.    As to Paragraph 78 of the Complaint, the City admits that when it came time

to pass the Ordinance, the City Council put a limit on the number of public speakers,

consistent with the City’s uniformly-implemented procedures for public hearings

conducted during the COVID-19 pandemic. The City affirmatively alleges that it has

publicly disseminated guidance to the public on how to comment on pending resolutions

and proposed ordinances on its website, at https://www.stpaul.gov/departments/city-

council/city-council-public-hearing-live-testimony, during the pandemic, including

encouraging the submission of comments by voice mail and email.            The City lack a

sufficient factual basis on which to admit or deny whether there were “countless other

Plaintiffs and other Owners who were not able to voice their opposition to the Ordinance

at the public meeting of the City Council,” and that allegation is therefore denied. The City

denies all other allegations made in the Paragraph.

       79.    As to Paragraph 79 of the Complaint, the Ordinance speaks for itself, and the

City denies the accuracy of the characterization of the Ordinance provided in the

Paragraph.

       80.    As to Paragraph 80 of the Complaint, the City admits that the implementation

committee referenced in the paragraph did not publicly disseminate rules, an

implementation plan or an outreach and engagement plan for landlords or tenants prior to

the filing of the Complaint. The City affirmatively alleges, however, that the committee

has developed such items, with the intention of disseminating them prior to the effective

date of the Ordinance.



                                             11
       CASE 0:21-cv-00413-PAM-HB Doc. 44 Filed 03/08/21 Page 12 of 30




      81.    As to Paragraph 81 of the Complaint, the Ordinance speaks for itself, and the

City denies the accuracy of the characterization of the Ordinance provided in the

Paragraph.

      82.    As to Paragraph 82 of the Complaint, the Ordinance speaks for itself, and the

City denies the accuracy of the characterization of the Ordinance provided in the

Paragraph.

      83.    The City denies all allegations made in Paragraph 83 of the Complaint.

      84.    The City denies all allegations made in Paragraph 84 of the Complaint.

      85.    The City denies all allegations made in Paragraph 85 of the Complaint.

      86.    The City denies all allegations made in Paragraph 86 of the Complaint.

      87.    The City denies all allegations made in Paragraph 87 of the Complaint.

      88.    As to Paragraph 88 of the Complaint, the Ordinance speaks for itself, and the

City denies the accuracy of the characterization of the Ordinance provided in the

Paragraph. The City denies all other allegations made in the Paragraph.

      89.    As to Paragraph 89 of the Complaint, the Ordinance speaks for itself, and the

City denies the accuracy of the characterization of the Ordinance provided in the

Paragraph.

      90.    As to Paragraph 90 of the Complaint, the Ordinance speaks for itself, and the

City denies the accuracy of the characterization of the Ordinance provided in the

Paragraph. The City denies all other allegations made in the Paragraph.




                                           12
       CASE 0:21-cv-00413-PAM-HB Doc. 44 Filed 03/08/21 Page 13 of 30




      91.    As to Paragraph 91 of the Complaint, the Ordinance speaks for itself, and the

City denies the accuracy of the characterization of the Ordinance provided in the

Paragraph. The City denies all other allegations made in the Paragraph.

      92.    As to Paragraph 92 of the Complaint, the Ordinance speaks for itself, and the

City denies the accuracy of the characterization of the Ordinance provided in the

Paragraph. The City denies all other allegations made in the Paragraph.

      93.    As to Paragraph 93 of the Complaint, the Ordinance speaks for itself, and the

City denies the accuracy of the characterization of the Ordinance provided in the

Paragraph. The City denies all other allegations made in the Paragraph.

      94.    As to Paragraph 94 of the Complaint, the Ordinance speaks for itself, and the

City denies the accuracy of the characterization of the Ordinance provided in the

Paragraph. The City denies all other allegations made in the Paragraph.

      95.    As to Paragraph 95 of the Complaint, the Ordinance speaks for itself, and the

City denies the accuracy of the characterization of the Ordinance provided in the

Paragraph. The City denies all other allegations made in the Paragraph.

      96.    As to Paragraph 96 of the Complaint, the Ordinance speaks for itself, and the

City denies the accuracy of the characterization of the Ordinance provided in the

Paragraph. The City denies all other allegations made in the Paragraph.

      97.    As to Paragraph 97 of the Complaint, the Ordinance speaks for itself, and the

City denies the accuracy of the characterization of the Ordinance provided in the

Paragraph. The City denies all other allegations made in the Paragraph.



                                           13
       CASE 0:21-cv-00413-PAM-HB Doc. 44 Filed 03/08/21 Page 14 of 30




      98.    As to Paragraph 98 of the Complaint, the Ordinance speaks for itself, and the

City denies the accuracy of the characterization of the Ordinance provided in the

Paragraph. The City denies all other allegations made in the Paragraph.

      99.    As to Paragraph 99 of the Complaint, the Ordinance speaks for itself, and the

City denies the accuracy of the characterization of the Ordinance provided in the

Paragraph. The City denies all other allegations made in the Paragraph.

      100.   As to Paragraph 100 of the Complaint, the Ordinance speaks for itself, and

the City denies the accuracy of the characterization of the Ordinance provided in the

Paragraph. The City denies all other allegations made in the Paragraph.

      101.   As to Paragraph 101 of the Complaint, the Ordinance speaks for itself, and

the City denies the accuracy of the characterization of the Ordinance provided in the

Paragraph. The City denies all other allegations made in the Paragraph.

      102.   As to Paragraph 102 of the Complaint, the Ordinance speaks for itself, and

the City denies the accuracy of the characterization of the Ordinance provided in the

Paragraph. The City denies all other allegations made in the Paragraph.

      103.   As to Paragraph 103 of the Complaint, the Ordinance speaks for itself, and

the City denies the accuracy of the characterization of the Ordinance provided in the

Paragraph. The City denies all other allegations made in the Paragraph.

      104.   As to Paragraph 104 of the Complaint, the Ordinance speaks for itself, and

the City denies the accuracy of the characterization of the Ordinance provided in the

Paragraph. The City denies all other allegations made in the Paragraph.



                                           14
       CASE 0:21-cv-00413-PAM-HB Doc. 44 Filed 03/08/21 Page 15 of 30




      105.   As to Paragraph 105 of the Complaint, the Ordinance speaks for itself, and

the City denies the accuracy of the characterization of the Ordinance provided in the

Paragraph.

      106.   The City lacks a sufficient factual basis on which to admit or deny the

allegations made in Paragraph 106 of the Complaint and they are therefore denied.

      107.   As to Paragraph 107 of the Complaint, the Ordinance speaks for itself, and

the City denies the accuracy of the characterization of the Ordinance provided in the

Paragraph. The City lacks a sufficient factual basis on which to admit or deny the other

allegations made in the Paragraph and they are therefore denied.

      108.   As to Paragraph 108 of the Complaint, the Ordinance speaks for itself, and

the City denies the accuracy of the characterization of the Ordinance provided in the

Paragraph.

      109.   As to Paragraph 109 of the Complaint, the Ordinance speaks for itself, and

the City denies the accuracy of the characterization of the Ordinance provided in the

Paragraph.

      110.   As to Paragraph 110 of the Complaint, the Ordinance speaks for itself, and

the City denies the accuracy of the characterization of the Ordinance provided in the

Paragraph.

      111.   As to Paragraph 111 of the Complaint, the Ordinance speaks for itself, and

the City denies the accuracy of the characterization of the Ordinance provided in the

Paragraph.



                                           15
       CASE 0:21-cv-00413-PAM-HB Doc. 44 Filed 03/08/21 Page 16 of 30




      112.   As to Paragraph 112 of the Complaint, the Ordinance speaks for itself, and

the City denies the accuracy of the characterization of the Ordinance provided in the

Paragraph.

      113.   As to Paragraph 113 of the Complaint, the Ordinance speaks for itself, and

the City denies the accuracy of the characterization of the Ordinance provided in the

Paragraph.

      114.   As to Paragraph 114 of the Complaint, the Ordinance speaks for itself, and

the City denies the accuracy of the characterization of the Ordinance provided in the

Paragraph.

      115.   As to Paragraph 115 of the Complaint, the Ordinance speaks for itself, and

the City denies the accuracy of the characterization of the Ordinance provided in the

Paragraph.

      116.   As to Paragraph 116 of the Complaint, the Ordinance speaks for itself, and

the City denies the accuracy of the characterization of the Ordinance provided in the

Paragraph. The City lacks a sufficient factual basis on which to admit or deny the other

allegations made in the Paragraph and they are therefore denied.

      117.   As to Paragraph 117 of the Complaint, the Ordinance speaks for itself, and

the City denies the accuracy of the characterization of the Ordinance provided in the

Paragraph.

      118.   As to Paragraph 118 of the Complaint, the Ordinance speaks for itself, and

the City denies the accuracy of the characterization of the Ordinance provided in the



                                           16
        CASE 0:21-cv-00413-PAM-HB Doc. 44 Filed 03/08/21 Page 17 of 30




Paragraph. The City lacks a sufficient factual basis on which to admit or deny the other

allegations made in the Paragraph and they are therefore denied.

       119.   As to Paragraph 119 of the Complaint, the Ordinance speaks for itself, and

the City denies the accuracy of the characterization of the Ordinance provided in the

Paragraph.

       120.   As to Paragraph 120 of the Complaint, the Ordinance speaks for itself, and

the City denies the accuracy of the characterization of the Ordinance provided in the

Paragraph.

       121.   As to Paragraph 121 of the Complaint, the Ordinance speaks for itself, and

the City denies the accuracy of the characterization of the Ordinance provided in the

Paragraph.

       122.   As to Paragraph 122 of the Complaint, the Ordinance speaks for itself, and

the City denies the accuracy of the characterization of the Ordinance provided in the

Paragraph.

       123.   As to Paragraph 123 of the Complaint, the Ordinance speaks for itself, and

the City denies the accuracy of the characterization of the Ordinance provided in the

Paragraph. The remainder of the Paragraph presents hypothetical fact situations and legal

argument that are not susceptible to admission or denial and they are therefore denied. To

the extent the allegations imply Defendant’s liability, the allegations are denied.

       124.   The allegations in Paragraph 124 of the Complaint present hypothetical fact

situations and legal argument that are not susceptible to admission or denial and they are



                                             17
        CASE 0:21-cv-00413-PAM-HB Doc. 44 Filed 03/08/21 Page 18 of 30




therefore denied. To the extent the allegations imply Defendant’s liability, the allegations

are denied.

       125.   The City denies all allegations made in Paragraph 125 of the Complaint.

       126.   As to Paragraph 126 of the Complaint, the Ordinance speaks for itself, and

the City denies the accuracy of the characterization of the Ordinance provided in the

Paragraph.

       127.   As to Paragraph 127 of the Complaint, the Ordinance speaks for itself, and

the City denies the accuracy of the characterization of the Ordinance provided in the

Paragraph.

       128.   As to Paragraph 128 of the Complaint, the Ordinance speaks for itself, and

the City denies the accuracy of the characterization of the Ordinance provided in the

Paragraph. The City lacks a sufficient factual basis on which to admit or deny the other

allegations made in the Paragraph and they are therefore denied.

       129.   The allegations in Paragraph 129 of the Complaint present hypothetical fact

situations and legal argument that are not susceptible to admission or denial and they are

therefore denied. To the extent the allegations imply Defendant’s liability, the allegations

are denied.

       130.   As to Paragraph 130 of the Complaint, the Ordinance speaks for itself, and

the City denies the accuracy of the characterization of the Ordinance provided in the

Paragraph. The City denies all other allegations made in the Paragraph.




                                            18
       CASE 0:21-cv-00413-PAM-HB Doc. 44 Filed 03/08/21 Page 19 of 30




      131.   As to Paragraph 131 of the Complaint, the Ordinance speaks for itself, and

the City denies the accuracy of the characterization of the Ordinance provided in the

Paragraph.

      132.   As to Paragraph 132 of the Complaint, the Ordinance speaks for itself, and

the City denies the accuracy of the characterization of the Ordinance provided in the

Paragraph. The City denies all other allegations made in the Paragraph.

      133.   The City admits the allegations made in Paragraph 133 of the Complaint.

      134.   As to Paragraph 134 of the Complaint, the Wilder study speaks for itself, and

the City denies the accuracy of the characterization of the Wilder study provided in the

Paragraph. The City denies all other allegations made in the Paragraph.

      135.   As to Paragraph 135 of the Complaint, the Wilder study speaks for itself, and

the City denies the accuracy of the characterization of the Wilder study provided in the

Paragraph. The City denies all other allegations made in the Paragraph.

      136.   As to Paragraph 136 of the Complaint, the Wilder study speaks for itself, and

the City denies the accuracy of the characterization of the Wilder study provided in the

Paragraph. The City lacks a sufficient factual basis on which to admit or deny the other

allegations made in the Paragraph and they are therefore denied.

      137.   As to Paragraph 137 of the Complaint, the comments referenced in the

Paragraph speak for themselves, and the City denies the accuracy of the characterization

of the comments provided in the Paragraph.




                                             19
        CASE 0:21-cv-00413-PAM-HB Doc. 44 Filed 03/08/21 Page 20 of 30




       138.   As to Paragraph 138 of the Complaint, the Ordinance speaks for itself, and

the City denies the accuracy of the characterization of the Ordinance provided in the

Paragraph. The City denies all other allegations made in the Paragraph.

       139.   The City denies all allegations made in Paragraph 139 of the Complaint.

       140.   The City denies all allegations made in Paragraph 140 of the Complaint.

       141.   The City admits the allegations made in Paragraph 141 of the Complaint.

       142.   As to Paragraph 142 of the Complaint, the document referenced in the

Paragraph speaks for itself, and the City denies the accuracy of the characterization of the

document provided in the Paragraph.

       143.   As to Paragraph 143 of the Complaint, the document referenced in the

Paragraph speaks for itself, and the City denies the accuracy of the characterization of the

document provided in the Paragraph.

       144.   As to Paragraph 144 of the Complaint, the document referenced in the

Paragraph speaks for itself, and the City denies the accuracy of the characterization of the

document provided in the Paragraph.

       145.   The City denies all allegations made in Paragraph 145 of the Complaint.

       146.   The City denies all allegations made in Paragraph 146 of the Complaint.

       147.   The City denies all allegations made in Paragraph 147 of the Complaint.

       148.   The City denies all allegations made in Paragraph 148 of the Complaint.

       149.   The City denies all allegations made in Paragraph 149 of the Complaint.




                                            20
       CASE 0:21-cv-00413-PAM-HB Doc. 44 Filed 03/08/21 Page 21 of 30




      150.   As to Paragraph 150 of the Complaint, the Ordinance speaks for itself, and

the City denies the accuracy of the characterization of the Ordinance provided in the

Paragraph.

      151.   As to Paragraph 151 of the Complaint, the Ordinance speaks for itself, and

the City denies the accuracy of the characterization of the Ordinance provided in the

Paragraph. The City denies all other allegations made in the Paragraph.

      152.   As to Paragraph 152 of the Complaint, the Ordinance speaks for itself, and

the City denies the accuracy of the characterization of the Ordinance provided in the

Paragraph.

      153.   As to Paragraph 153 of the Complaint, the Ordinance speaks for itself, and

the City denies the accuracy of the characterization of the Ordinance provided in the

Paragraph.

      154.   As to Paragraph 154 of the Complaint, the Ordinance speaks for itself, and

the City denies the accuracy of the characterization of the Ordinance provided in the

Paragraph. The City denies all other allegations made in the Paragraph.

      155.   As to Paragraph 155 of the Complaint, the Ordinance speaks for itself, and

the City denies the accuracy of the characterization of the Ordinance provided in the

Paragraph. The City denies all other allegations made in the Paragraph.

      156.   As to Paragraph 156 of the Complaint, the Ordinance speaks for itself, and

the City denies the accuracy of the characterization of the Ordinance provided in the

Paragraph. The City denies all other allegations made in the Paragraph.



                                           21
        CASE 0:21-cv-00413-PAM-HB Doc. 44 Filed 03/08/21 Page 22 of 30




       157.   As to Paragraph 157 of the Complaint, the Ordinance speaks for itself, and

the City denies the accuracy of the characterization of the Ordinance provided in the

Paragraph.

       158.   As to Paragraph 158 of the Complaint, the Ordinance speaks for itself, and

the City denies the accuracy of the characterization of the Ordinance provided in the

Paragraph.

       159.   As to Paragraph 159 of the Complaint, the City incorporates and restates its

response to Paragraph 80 of the Complaint.

       160.   As to Paragraph 160 of the Complaint, the City incorporates and restates its

responses to the preceding paragraphs referenced in Paragraph 160.

       161.   Paragraph 161 of the Complaint consists entirely of a legal conclusion to

which no response is required and it is therefore denied.

       162.   The City denies all allegations made in Paragraph 162 of the Complaint.

       163.   As to Paragraph 163 of the Complaint, the City denies that “the unstated coal

of the Ordinance is to require Owners to lease their property to individuals to whom they

would not otherwise allow access.” The remainder of the Paragraph presents hypothetical

fact situations and legal argument that are not susceptible to admission or denial and is

therefore denied. To the extent the allegations imply Defendant’s liability, the allegations

are denied.

       164.   Paragraph 164 of the Complaint consists entirely of legal conclusions to

which no response is required and it is therefore denied.



                                             22
        CASE 0:21-cv-00413-PAM-HB Doc. 44 Filed 03/08/21 Page 23 of 30




       165.   Paragraph 165 of the Complaint consists entirely of a legal conclusion to

which no response is required and it is therefore denied.

       166.   The City denies all allegations made in Paragraph 166 of the Complaint.

       167.   The City denies all allegations made in Paragraph 167 of the Complaint.

       168.   The City denies all allegations made in Paragraph 168 of the Complaint.

       169.   The City denies all allegations made in Paragraph 169 of the Complaint.

       170.   As to Paragraph 170 of the Complaint, the City lacks a sufficient factual basis

on which to admit or deny the allegation that “Plaintiffs and other Owners expect that they

have the ability to select the tenants of their choice, on a non-discriminatory basis, and to

assess applicants on factors relevant to their suitability as tenants, including credit history,

criminal history, and other factors,” and that allegation is therefore denied. The City denies

all other allegations made in the Paragraph.

       171.   The City denies all allegations made in Paragraph 171 of the Complaint.

       172.   The City denies all allegations made in Paragraph 172 of the Complaint.

       173.   The City denies all allegations made in Paragraph 173 of the Complaint.

       174.   The City denies all allegations made in Paragraph 174 of the Complaint.

       175.   The City denies all allegations made in Paragraph 175 of the Complaint.

       176.   The City denies all allegations made in Paragraph 176 of the Complaint.

       177.   The City denies all allegations made in Paragraph 177 of the Complaint.

       178.   As to Paragraph 178 of the Complaint, the City incorporates and restates its

responses to the preceding paragraphs referenced in Paragraph 178.



                                               23
        CASE 0:21-cv-00413-PAM-HB Doc. 44 Filed 03/08/21 Page 24 of 30




       179.   Paragraph 179 of the Complaint consists entirely of a legal conclusion to

which no response is required and it is therefore denied.

       180.   The City denies all allegations made in Paragraph 180 of the Complaint.

       181.   Paragraph 181 of the Complaint consists entirely of legal conclusions to

which no response is required and it is therefore denied.

       182.   Paragraph 182 of the Complaint consists entirely of a legal conclusion to

which no response is required and it is therefore denied.

       183.   The City denies all allegations made in Paragraph 183 of the Complaint.

       184.   The City denies all allegations made in Paragraph 184 of the Complaint.

       185.   The City denies all allegations made in Paragraph 185 of the Complaint.

       186.   The City denies all allegations made in Paragraph 186 of the Complaint.

       187.   The City denies all allegations made in Paragraph 187 of the Complaint.

       188.   The City denies all allegations made in Paragraph 188 of the Complaint.

       189.   The City denies all allegations made in Paragraph 189 of the Complaint.

       190.   The City denies all allegations made in Paragraph 190 of the Complaint.

       191.   The City denies all allegations made in Paragraph 191 of the Complaint.

       192.   The City denies all allegations made in Paragraph 192 of the Complaint.

       193.   As to Paragraph 193 of the Complaint, the City incorporates and restates its

responses to the preceding paragraphs referenced in Paragraph 193.

       194.   Paragraph 194 of the Complaint consists entirely of a legal conclusion to

which no response is required and it is therefore denied.

       195.   The City denies all allegations made in Paragraph 195 of the Complaint.

                                            24
        CASE 0:21-cv-00413-PAM-HB Doc. 44 Filed 03/08/21 Page 25 of 30




       196.   Paragraph 196 of the Complaint consists entirely of legal conclusions to

which no response is required and it is therefore denied.

       197.   Paragraph 197 of the Complaint consists entirely of a legal conclusion to

which no response is required and it is therefore denied.

       198.   The City denies all allegations made in Paragraph 198 of the Complaint.

       199.   The City denies all allegations made in Paragraph 199 of the Complaint.

       200.   The City denies all allegations made in Paragraph 200 of the Complaint.

       201.   The City denies all allegations made in Paragraph 201 of the Complaint.

       202.   The City denies all allegations made in Paragraph 202 of the Complaint.

       203.   The City denies all allegations made in Paragraph 203 of the Complaint.

       204.   The City denies all allegations made in Paragraph 204 of the Complaint.

       205.   The City denies all allegations made in Paragraph 205 of the Complaint.

       206.   The City denies all allegations made in Paragraph 206 of the Complaint.

       207.   As to Paragraph 207 of the Complaint, the City incorporates and restates its

responses to the preceding paragraphs referenced in Paragraph 207.

       208.   Paragraph 208 of the Complaint consists entirely of a legal conclusion to

which no response is required and it is therefore denied.

       209.   The City denies all allegations made in Paragraph 209 of the Complaint.

       210.   As to Paragraph 210 of the Complaint, the Ordinance speaks for itself, and

the City denies the accuracy of the characterization of the Ordinance provided in the

Paragraph.



                                            25
        CASE 0:21-cv-00413-PAM-HB Doc. 44 Filed 03/08/21 Page 26 of 30




       211.   As to Paragraph 211 of the Complaint, the Ordinance speaks for itself, and

the City denies the accuracy of the characterization of the Ordinance provided in the

Paragraph.

       212.   As to Paragraph 212 of the Complaint, the Ordinance speaks for itself, and

the City denies the accuracy of the characterization of the Ordinance provided in the

Paragraph.

       213.   The City denies all allegations made in Paragraph 213 of the Complaint.

       214.   The City denies all allegations made in Paragraph 214 of the Complaint.

       215.   The City denies all allegations made in Paragraph 215 of the Complaint.

       216.   The City denies all allegations made in Paragraph 216 of the Complaint.

       217.   The City denies all allegations made in Paragraph 217 of the Complaint.

       218.   The City denies all allegations made in Paragraph 218 of the Complaint.

       219.   The City denies all allegations made in Paragraph 219 of the Complaint.

       220.   The City denies all allegations made in Paragraph 220 of the Complaint.

       221.   As to Paragraph 221 of the Complaint, the City incorporates and restates its

responses to the preceding paragraphs referenced in Paragraph 221.

       222.   Paragraph 222 of the Complaint consists entirely of a legal conclusion to

which no response is required and it is therefore denied.

       223.   The City denies all allegations made in Paragraph 223 of the Complaint.

       224.   Paragraph 224 of the Complaint consists entirely of a legal conclusion to

which no response is required and it is therefore denied.



                                            26
        CASE 0:21-cv-00413-PAM-HB Doc. 44 Filed 03/08/21 Page 27 of 30




       225.   Paragraph 225 of the Complaint consists entirely of a legal conclusion to

which no response is required and it is therefore denied.

       226.   The City denies all allegations made in Paragraph 226 of the Complaint.

       227.   The City denies all allegations made in Paragraph 227 of the Complaint.

       228.   The City denies all allegations made in Paragraph 228 of the Complaint.

       229.   The City denies all allegations made in Paragraph 229 of the Complaint.

       230.   The City denies all allegations made in Paragraph 230 of the Complaint.

       231.   As to Paragraph 231 of the Complaint, the City incorporates and restates its

responses to the preceding paragraphs referenced in Paragraph 231.

       232.   The City admits the allegations made in Paragraph 232 of the Complaint.

       233.   The City denies all allegations made in Paragraph 233 of the Complaint.

       234.   As to Paragraph 234 of the Complaint, the Ordinance speaks for itself, and

the City denies the accuracy of the characterization of the Ordinance provided in the

Paragraph. The City lacks a sufficient factual basis on which to admit or deny the other

allegations made in the Paragraph and they are therefore denied.

       235.   The City denies all allegations made in Paragraph 235 of the Complaint.

       236.   The City denies all allegations made in Paragraph 236 of the Complaint.

       237.   The City denies all allegations made in Paragraph 237 of the Complaint.

       238.   The City denies all allegations made in Paragraph 238 of the Complaint.

       239.   The City denies all allegations made in Paragraph 239 of the Complaint.

       240.   The City denies all allegations made in Paragraph 240 of the Complaint.

       241.   The City denies all allegations made in Paragraph 241 of the Complaint.

                                            27
        CASE 0:21-cv-00413-PAM-HB Doc. 44 Filed 03/08/21 Page 28 of 30




       242.    As to the remaining paragraphs following the word WHEREFORE, the City

alleges that no responsive pleading is required as it merely states Plaintiffs’ demand for

judgment. To the extent that said allegations require an answer, the City denies all

allegations contained in said paragraphs.

                               AFFIRMATIVE DEFENSES

       1.     The Complaint fails, in whole or in part, to state a claim upon which relief

can be granted.

       2.     The Complaint fails, in whole or in part, based on the doctrines of waiver,

estoppel, and/or laches.

       3.     The Complaint fails, in whole or in part, due to lack of jurisdiction, lack of

justiciability, lack of standing, and lack of ripeness.

       4.     Defendant affirmatively alleges that its liability, if any, which it expressly

denies, is limited by Minn. Stat. § 466.04.

       5.     Defendant affirmatively alleges that it has statutory immunity from liability

in this action, established in part under the provisions of Minn. Stat. §§ 466.03, subd. 5;

466.04, subd. 6; 466.03, subd. 7; and 466.03, subd. 10.

       6.     Defendant affirmatively alleges that at all times relevant to the Complaint, it

is and has been protected by official immunity, vicarious official immunity, legislative

immunity; planning-level immunity, and/or statutory immunity.

       7.     Defendant denies that its actions were in any way illegal or invalid.

       8.     Defendant denies that the Ordinance conflicts with or is preempted by

Minnesota or Federal law.

                                              28
        CASE 0:21-cv-00413-PAM-HB Doc. 44 Filed 03/08/21 Page 29 of 30




       9.      Plaintiffs have failed to exhaust available remedies, including administrative

remedies.

       10.     If any terms of the Ordinance are invalid, they are severable.

       11.     Plaintiffs have not established, nor can they, an entitlement to injunctive or

declaratory relief.

       12.     Defendant denies that Plaintiffs are entitled to a temporary injunction.

       13.     Defendant denies that Plaintiffs are entitled to a permanent injunction.

       14.     Plaintiffs’ alleged damages are too speculative to form a basis for relief

through this action.

       15.     As a separate affirmative defense to the Complaint, Defendant alleges that

the claims contained in Plaintiffs’ Complaint may be barred by any or all of the affirmative

defenses contemplated by Rule 8(c) of the Federal Rules of Civil Procedure. To the extent

to which Plaintiffs’ claims may be barred by one or more of said affirmative defenses not

specifically set forth above, and cannot be determined until Defendant has had an

opportunity to complete discovery, Defendant incorporates all said affirmative defenses as

if fully set forth herein.

       WHEREFORE, the City prays for an Order of this Court as follows:

       a.      Dismissing the Plaintiffs’ Complaint on its merits and with prejudice.

       b.      Awarding the City of Saint Paul all costs and disbursements as allowed by

               law, including attorneys’ fees.

       c.      All other and further relief as this Court deems just and equitable.



                                              29
       CASE 0:21-cv-00413-PAM-HB Doc. 44 Filed 03/08/21 Page 30 of 30




 Dated: March 8, 2021                        LYNDSEY M. OLSON
                                             City Attorney


                                             s/ Anthony G. Edwards
                                             ANISSA M. MEDIGER, No. 0299439
                                             ANTHONY G. EDWARDS, No. 0342555
                                             Assistant City Attorneys
                                             Attorneys for Defendants
                                             750 City Hall and Court House
                                             15 West Kellogg Boulevard
                                             Saint Paul, MN 55102
                                             Telephone: (651) 266-8775
                                             Fax: (651) 266-8787
                                             Email: anissa.mediger@ci.stpaul.mn.us
                                                     anthony.edwards@ci.stpaul.mn.us




                               MINN. STAT. § 549.211
                               ACKNOWLEDGMENT

The party or parties on whose behalf the attached document is served acknowledge through
their undersigned counsel that sanctions may be imposed pursuant to Minn. Stat. § 549.211.


                                             s/ Anthony G. Edwards
                                             ANTHONY G. EDWARDS, No. 0342555
                                             Assistant City Attorney




                                           30
